Title: To James Madison from James Simpson, 20 February 1802 (Abstract)
From: Simpson, James
To: Madison, James


20 February 1802, Tangier. No. 37. Owing to the “very great delay” in arrival of George Washington, has sent his no. 35 [8 Jan.] to Gavino to forward; transmits a copy. Has heard nothing further of the demands Pasha Hackmawy made on 14 Dec., which augurs well. Hackmawy “has been succeeded in the Command of this place by the Governour of Tetuan, who now holds both Govermts.—he is an acquaintance of mine of many years standing.” The Tripolitan ambassador, who asked the emperor for wheat, has gone to Rabat with permission to load it, but he will not find vessels to charter for transporting it so long as Tripoli remains blockaded. The emperor has also promised a crew and provisions to get the Tripolitan brig still at Gibraltar to Tripoli. The governor sought passports for this brig from Simpson and the Swedish consul. They persuaded him that it was not in their power given the present situation at Tripoli but agreed to write to Admiral Cederström and Commodore Dale instead. Encloses an account from Spanish vice-consul Lewis Goublet for his expenditure on behalf of American seamen in 1784–85. Announces the death on 23 Jan. of the governor who preceded Hackmawy and suggests that his house would be suitable for purchase as consular residence. Has asked the minister to let the emperor know of his wish to obtain the house. Refers to his no. 36 advising of his 25 Jan. draft on JM. Hopes for a speedy answer to request in his no. 35 regarding the allowance to be made him.
  

   RC (DNA: RG 59, CD, Tangier, vol. 1); partial Tr (DNA: RG 233, President’s Messages, 7A-D1). RC 3 pp. Partial Tr communicated by Jefferson to Congress on 15 Dec. 1802 and printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:465. Enclosure not found.


   A full transcription of this document has been added to the digital edition.
